COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Beales, Ortiz and Causey
              Argued by videoconference


              COMMONWEALTH OF VIRGINIA
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1076-22-4                                   JUDGE RANDOLPH A. BEALES
                                                                                NOVEMBER 15, 2022
              JONATHAN DANIEL MIHOKOVICH


                                  FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                            William W. Eldridge, IV, Judge

                               Ryan W. Perry, Assistant Commonwealth’s Attorney (Ross Spicer,
                               Commonwealth’s Attorney, on briefs), for appellant.

                               Joseph R. Pricone (Mark B. Williams & Associates, PLC, on brief),
                               for appellee.


                     On July 1, 2020, deputies from the Frederick County Sheriff’s Office entered the motel

              room of Jonathan Daniel Mihokovich without a search warrant because they said they believed that

              he was experiencing a drug overdose. The trial court found that the emergency aid exception did

              not apply and granted Mihokovich’s motion to suppress evidence found in the room. Pursuant to

              Code § 19.2-398(A)(2), the Commonwealth appealed the trial court’s order suppressing the

              evidence. The Commonwealth now argues on appeal that the trial court erred in “finding that the

              officers acted unreasonably when they did not knock before entering and that entry into the hotel

              room was not objectively reasonable under the emergency aid exception.”




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         I. BACKGROUND1

       While on a foot patrol at approximately 4:00 p.m. at and around the Red Roof Inn on July

1, 2020, Deputies Marsten and Lewis of the Frederick County Sheriff’s Office encountered an

“impaired, intoxicated person,” identified as Jesse Lake, coming out of the motel room where

Jonathan Mihokovich was staying. The curtain on the motel room window was partially open so

that the deputies could see Mihokovich and a woman lying in bed, their heads on the pillows and

their bodies largely under the covers. Deputy Marsten noted that they appeared to be sleeping.

Body camera footage showed that when the deputies first approached the room, Deputy Marsten

said he would “make contact” with the people inside and started to knock on the door but then

pulled his hand away without knocking.

       The deputies talked with Lake for about ten minutes while they stood outside

Mihokovich’s motel room. During a pat-down search of Lake, Deputy Lewis found syringes and

“a baggie of white powder,” which Lake identified as fentanyl. Lake said he had used fentanyl

in a van, but Deputy Lewis mistakenly thought that Lake said that Mihokovich also had used

fentanyl in the van. Lake told the deputies that Mihokovich had an infection on his right foot

and that he had carried Mihokovich into the motel room and put him in bed. Lake said that

Mihokovich used drugs for pain due to his foot infection, but he had not seen him use any that

day. Lake also said he had “no idea” whether there were drugs in the room. When asked by the

deputies, Lake denied that Mihokovich had overdosed and was “yacked out.”2 He told Deputy




       1
         In addition to testimony from Deputy Lewis, the trial court saw body camera footage
from both Deputy Lewis and Deputy Marsten. We give deference to the trial court’s
interpretation of video evidence and review it “for the limited purpose of determining whether
any rational factfinder could have viewed it as the trial court did.” Meade v. Commonwealth, 74
Va. App. 796, 806 (2022).
       2
           According to the record, “yacked out” means having overdosed on drugs.
                                                -2-
Lewis that he had checked on Mihokovich after bringing him to the room, but he acknowledged

that he did not know whether Mihokovich was awake when he left the room.

        Deputy Lewis testified that he knew that there was a greater chance of an overdose with

fentanyl and that “time is [of the] essence” if a person had overdosed. Although Deputy Lewis

did not see any narcotics or drug paraphernalia on the bed or in the room when he looked

through the window, he told Deputy Parker (also of the Frederick County Sheriff’s Office) that

someone may be “yacked out” inside the room. Deputy Parker said that they had enough

information to obtain a search warrant, but Deputy Lewis responded that they should open the

door “for safety” and told Deputy Parker to get the key for the room.

        Deputies Lewis and Marsten continued to talk with Lake about his construction jobs—

and that he also did drywall installation—while they waited about two more minutes for Deputy

Parker to return with the room key. Neither deputy made any attempt to rouse the occupants of

the room by shouting at them, tapping on the window, or knocking on the door. Deputy Lewis

testified that although he had time to knock on the door while waiting for the key to see if the

people in the bed could be roused, he did not knock because he was focused on his conversation

with Lake. As Deputy Lewis approached the door with the key to open it, Deputy Marsten noted

that the people in the room were both still sleeping. After Deputy Lewis then entered the room

with his firearm drawn, the three deputies announced their presence and immediately secured the

room.

        Tessi Huddle, who was in the bed with Mihokovich, finally woke up about thirty seconds

after the deputies had entered the room and announced themselves. The deputies did not

immediately approach Mihokovich but asked Huddle if Mihokovich was breathing. When she

said he was breathing, they asked her to wake him up. Huddle could not rouse Mihokovich, and




                                               -3-
Lewis called the Frederick County Emergency Medical Services (“EMS”). EMS personnel soon

arrived and administered Narcan to Mihokovich to successfully revive him.

       While EMS personnel arrived and treated Mihokovich, Huddle gave the deputies consent

to search the room. They found some marijuana and “meth pipes” before Mihokovich regained

consciousness and objected to the search of the room. Huddle then revoked her consent, and the

deputies stopped their search until they later obtained a search warrant.

       Mihokovich was charged with one count of possession of a controlled substance, one

count of distribution of a controlled substance, three counts of possession with intent to distribute

a controlled substance, and four counts of conspiracy to possess with intent to distribute a

controlled substance. Mihokovich filed a motion to suppress evidence, which the trial court

granted after pretrial hearings on May 18, 2022 and June 8, 2022. Citing Merid v.

Commonwealth, 72 Va. App. 104 (2020), aff’d, 300 Va. 77 (2021), the trial court noted that the

emergency aid exception allowed police officers to enter without a warrant if they had “an

objectively reasonable basis for believing that a person within the house, or residence, is in need

of emergency aid.” Stating that the emergency aid exception was fact-specific, the trial court

concluded that under “the specific facts of this case, it was not reasonable that the deputies did

not knock to see whether the individuals inside responded,” because a simple “knock on the

window, or door, could dispel whether emergency aid[] was needed by seeing if the individuals

were unresponsive or not.” The trial court emphasized both that the deputies had time to do this

and that they had a direct view of the individuals in the room. Consequently, the trial court ruled

that the emergency aid exception did not apply in this case.

       Subsequently, at a sentencing hearing on an unrelated matter, the trial court found that

Mihokovich had been overdosing on July 1, 2020 when the deputies entered the motel room.

The Commonwealth then filed a request for clarification asking the trial court to clarify whether

                                                -4-
Mihokovich’s overdose was a factual finding that pertained to the suppression hearing and to

clarify whether the deputies believed an overdose was occurring “could be a mistake of fact.”

       The trial court clarified that the suppression hearing and the unrelated sentencing hearing

were two separate cases. Further, the trial court stated that the question it considered in the

suppression matter was whether it was objectively reasonable for the deputies to believe that a

person inside the motel room was in need of immediate emergency aid before entering the motel

room without a search warrant—rather than whether Mihokovich was in fact overdosing. The

trial court stated that “the mistake of fact” to which it referred actually concerned Deputy

Lewis’s mishearing and misunderstanding Lake to have supposedly said that Mihokovich had

used fentanyl in the van with Lake. The trial court reaffirmed its conclusion that, whether or not

Mihokovich used fentanyl in the van, the emergency aid exception did not apply under the

specific facts of this case. The Commonwealth then appealed.

                                            II. ANALYSIS

       In reviewing the trial court’s decision to grant the suppression motion, this Court

considers the evidence in the light most favorable to Mihokovich, as the prevailing party below,

and grants him all reasonable inferences fairly deducible from that evidence. See Sidney v.

Commonwealth, 280 Va. 517, 520 (2010); Commonwealth v. Grimstead, 12 Va. App. 1066, 1067

(1991). As the Supreme Court has emphasized, we review the trial court’s “findings of historical

fact for clear error.” Harris v. Commonwealth, 266 Va. 28, 32 (2003) (citing Ornelas v. United

States, 517 U.S. 690, 699 (1996)). The application of the law to the facts is reviewed de novo.

Jones v. Commonwealth, 71 Va. App. 375, 380 (2019).

                                       A. Warrantless Entry

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.

                                                -5-
The crux of Fourth Amendment analysis is whether law enforcement officers acted reasonably,

as “only unreasonable searches and seizures” are prohibited. King v. Commonwealth, 49

Va. App. 717, 723 (2007). “Courts must consider the scope of the particular intrusion, the

manner in which it is conducted, the justification for initiating it, and the place in which it is

conducted.” Saal v. Commonwealth, 72 Va. App. 413, 426 (2020) (quoting Bell v. Wolfish, 441

U.S. 520, 559 (1979)). A warrantless entry into a home is “presumptively unreasonable” unless

exigent circumstances are present. Sharpe v. Commonwealth, 44 Va. App. 448, 455 (2004)

(quoting Payton v. New York, 445 U.S. 573, 586 (1980)). Furthermore, “[n]o less than a tenant

of a house, or the occupant of a room in a boarding house, McDonald v. United States, 335 U.S.

451[ (1948)], a guest in a hotel room is entitled to constitutional protection against unreasonable

searches and seizures.” Stoner v. California, 376 U.S. 483, 490 (1964). Thus, a registered

occupant of a motel room, or guest of an occupant, has a reasonable expectation of privacy

“equivalent to [that] of the rightful occupant of a house.” McCary v. Commonwealth, 36

Va. App. 27, 36 (2001) (quoting Servis v. Commonwealth, 6 Va. App. 507, 514 (1988)).

       One recognized exigency is the emergency aid exception, which “recognizes the ‘right of

the police to enter and investigate’ when someone’s health or physical safety is genuinely

threatened.” Merid, 72 Va. App. at 113 (quoting Kyer v. Commonwealth, 45 Va. App. 473, 480

(2005)). A warrantless entry is allowed under this exception “if the officers have ‘“an

objectively reasonable basis for believing” . . . that “a person within [the house] is in need of

immediate aid.”’”3 Id. (alterations in original) (quoting Michigan v. Fisher, 558 U.S. 45, 47

(2009) (per curiam)). See Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (holding that “law


       3
           The emergency aid exception also requires that once police officers enter a residence,
the scope of any search they conduct must be “strictly circumscribed by the exigencies which
justify its initiation.” McCarthy, 73 Va. App. at 643 (quoting Mincey v. Arizona, 437 U.S. 385,
392 (1978)). Mihokovich did not challenge the scope of the initial search of the motel room, and
the trial court did not address the issue in its ruling.
                                                   -6-
enforcement officers may enter a home without a warrant to render emergency assistance to an

injured occupant or to protect an occupant from imminent injury”).

       As the Virginia Supreme Court has stated, “A determination of whether exigent

circumstances justify a warrantless entry is not based on an analysis of the circumstances

considered in hindsight, but is focused on review of the ‘circumstances as they reasonably

appeared to trained law enforcement officers to exist when the decision to enter was made.’”

Robinson v. Commonwealth, 273 Va. 26, 41 (2007) (emphasis added) (quoting Verez v.

Commonwealth, 230 Va. 405, 411 (1985)). Consequently, the trial court can only consider

information known to the deputies before they entered Mihokovich’s room without a search

warrant—and cannot consider information that the deputies discovered after they entered the

motel room without a search warrant. See id. Therefore, the fact that EMS had to administer

Narcan to Mihokovich in order to revive him is not something that we can consider under

binding case law from the Supreme Court because the deputies did not have this information

until after they entered Mihokovich’s motel room without a search warrant. It has been

frequently stated that a person’s home is his castle, and this maxim under the Fourth Amendment

protects citizens from having police officers enter their home (or hotel room) without a search

warrant unless there is sufficient cause to believe that exigent circumstances exist (e.g., a

medical emergency) before the police enter without a search warrant.

        However, “[o]fficers do not need ironclad proof of ‘a likely serious, life-threatening’

injury to invoke the emergency aid exception[,]” as long as they can identify objectively

reasonable factors for believing assistance was needed. Fisher, 558 U.S. at 49. The

Commonwealth argues that Deputy Lewis had an objectively reasonable basis for thinking

Mihokovich was overdosing and needed immediate medical aid after Deputy Lewis saw Lake, an

“impaired, intoxicated” individual, exit a motel room in which Mihokovich and a woman were

                                                -7-
seen lying in a bed. Deputy Lewis mistakenly believed that Lake said that both Lake and

Mihokovich had used fentanyl in a van before Lake carried Mihokovich into the motel room, and

Lake told Deputy Lewis that he did not know whether Mihokovich was awake when he left the

room.

        However, we cannot consider only the circumstances relied on by the Commonwealth.

Rather, we consider the totality of all the circumstances, and we view the evidence in the light

most favorable to Mihokovich—as we must because he is the party who prevailed in the trial

court. See Sidney, 280 Va. at 520; see also Grimstead, 12 Va. App. at 1067. Additional

pertinent facts are that Lake told Deputy Lewis that Mihokovich used drugs for pain because his

right foot was badly infected, but Lake said that he had not seen Mihokovich use any drugs that

day. Lake said he put Mihokovich to bed after he carried him to the room, but he did not say he

carried him because he was passed out. A reasonable inference is that Lake assisted Mihokovich

because his infected foot made walking difficult. Lake did not describe Mihokovich as

“unconscious.” When Deputy Lewis asked if Mihokovich was “yacked out,” Lake adamantly

said that he was not.

        Furthermore, based on Deputy Lewis’s training and experience, he knew that a person

suffering an overdose turned “blue or gray,” but Mihokovich, who deputies could view through

the window, did not appear to be “blue or gray”—nor did he appear to have difficulty breathing.

Cf. McCarthy, 73 Va. App. at 635 (police officer investigating an anonymous call found a man

lying on the floor of a motel room, “unconscious, pale, cool, sweating ‘profusely,’ and engaged

in . . . ‘agonal breathing’”). Deputy Marsten described Mihokovich and Huddle as “sleeping”

with their heads on the pillows and their bodies largely under the covers. The Commonwealth

contends that Marsten’s description was subjective and thus not applicable to the analysis in this

case. However, the observation that Mihokovich appeared to be “sleeping” was certainly a

                                               -8-
factor to be considered in determining whether an objective, reasonable officer would have

thought Mihokovich was overdosing and needed emergency aid or was simply sleeping in a bed

in a motel room.

       The deputies encountered Lake while on a routine foot patrol. They were not at the motel

in response to a dispatch concerning a possible overdosed person. Cf. McCarthy, 73 Va. App. at

635 (police responded to anonymous call about man lying on motel room floor); Merid, 72

Va. App. at 109 (police responded to defendant’s apartment after a call from a “concerned”

relative). When they looked in the motel room through the window, they saw two people lying

in a bed. They did not see any drugs or drug paraphernalia on the bed or in the room. The

deputies showed little interest in the occupants of the room until they found fentanyl on Lake,

and they continued to question Lake for approximately ten minutes before deciding to enter the

room because they “might have somebody yacked out in there.” Deputy Lewis testified that

timing was critical in reviving an overdose victim, but the deputies made no attempt to rouse the

occupants of the room by shouting to them, “Are you all right?” They did not try to get a

response by tapping on the window or knocking on the door. Instead, having already talked with

Lake for about ten minutes, they stood passively by chatting with a handcuffed Lake about his

construction jobs and the fact that he also installed drywall, and helping him enjoy a cigarette

during the two minutes it took Deputy Parker to get the room key. Deputy Marsten continued to

observe that the occupants of the room were sleeping. Although one of the deputies had Narcan

in his car, Deputy Lewis testified that they did not retrieve it from the police vehicle because

EMS was going to arrive shortly with Narcan. Deputy Lewis did not even call EMS until after

the deputies had entered the room and had secured it. Considering the totality of the

circumstances, the deputies’ conduct seemingly contradicts the Commonwealth’s claim that this

situation appeared to be a medical emergency that called for a warrantless entry to render

                                                -9-
immediate aid. See White v. Commonwealth, 73 Va. App. 535, 556-57 (2021) (“To the extent it

appears that there is no imminent change to the circumstances about to occur and that the status

quo largely can be maintained while the officers seek a warrant, the situation is not ‘urgent’ for

the purposes of an exigency analysis.”).

       In granting the motion to suppress, the trial court stated that “there is no bright line test of

what an officer must do before they enter under the emergency aid[] exception” and that each

situation is “fact specific.” Under the facts here, the trial court determined that the warrantless

entry was not objectively reasonable because the deputies did not try to rouse Mihokovich or

Huddle, who appeared to be sleeping in the bed, by shouting to them, by tapping on the window

of the room, or by knocking on the door, which they easily could have done while waiting for a

key to open the room. If they had done so and gotten no response, the fact that the room’s

occupants failed to respond to the deputies’ attempts to rouse them would have been another

factor in determining that an emergency existed.

       Although the Commonwealth argues that the trial court’s ruling will require that police

officers always knock before entering a person’s home in an emergency aid situation, we

certainly do not interpret the ruling that broadly. Indeed, contrary to what the Commonwealth

argues, the trial court did not create “a knock and wait requirement” for the emergency aid

exception. Instead, the trial court said that “there is no bright line test of what an officer must do

before they enter under the emergency aid[] exception.” The trial court said that “[t]he Fourth

Amendment is a fundamental protection of our Constitution and must be strictly adhered to even

when analyzing the facts of very specific cases of whether or not exigent circumstances apply.”

The trial court said that in this case, “[i]n order to form their objectively reasonable basis for

believing that [Mihokovich] was in need of immediate aid[], a simple knock could have dispelled




                                                - 10 -
any question as to whether that individual needed emergency aid[],” which would have “justified

the exigent circumstance.”

       The trial court recognized that “overdoses are an extreme problem in this community.

Police are tasked with a very difficult job to make split second decisions that may or may not

save someone’s life.” The trial court stated that “there are circumstances obviously where [the]

emergency aid[] exception applies,” but “they are very fact specific.” Contrary to what the

Commonwealth claimed, the trial court certainly did not find that knocking is required in every

case before entering into a residence or motel room under the emergency aid exception. Rather,

the trial court considered as an important factor specific to this case the fact that the deputies

made absolutely no effort to attempt to rouse the room’s occupants when they had the time and

opportunity to do so before entering the room without a search warrant.

       Officers often knock, as a matter of pure courtesy, before entering a residence. However,

there is no legal requirement that they do so before entering under the emergency aid exception.

The exception requires only that police officers have an objectively reasonable belief under the

specific facts of the situation that an individual is in need of immediate emergency assistance.

       Under the facts of this case, however, the trial court found that the exception did not

apply. The court noted that the deputies could see Mihokovich and Huddle lying in bed, that one

of the deputies stated that they were sleeping, and that there were no drugs or drug paraphernalia

in sight inside of the room. There was no indication that either of them was experiencing any

physical distress such as a blue or gray skin tone or labored breathing. Emphasizing the specific

facts of this case, the trial court found it was unreasonable for the deputies to stand outside the

room for a while—plus for two minutes more while a key to the room was obtained—without

making any attempt to see if they could get a response from the two occupants, whom they could

see only a few feet away from them through the window to the motel room. Simply shouting to

                                                - 11 -
them through the window or door, tapping on the window, or knocking on the door readily could

have dispelled any question as to whether Mihokovich needed emergency aid. Based on the

specific facts of this case, we conclude that the trial court did not err in determining that entering

the motel room without a search warrant was not objectively reasonable.

                                  B. Suppression of the Evidence

       A review of a trial court’s grant of a motion to suppress presents a two-step analysis:

(1) whether a Fourth Amendment violation occurred and (2) whether the application of the

exclusionary rule was the appropriate remedy. See Jones, 71 Va. App. at 383. We do not reach

the question of the application of the exclusionary rule because the Commonwealth’s assignment

of error on appeal to this Court does not encompass it.4 See Rule 5A:20(c)(1) (stating that

“[o]nly assignments of error listed in the [opening] brief will be noticed by this Court”); see also

Rule 5A:12(c)(1) (pertaining to assignments of error in petitions for appeal). The

Commonwealth’s assignment of error states only that the trial court erred in “finding that the

officers acted unreasonably when they did not knock before entering and that entry into the hotel

room was not objectively reasonable under the emergency aid exception.” However, the

Commonwealth did not also raise as error that, even if a Fourth Amendment violation occurred,

the trial court erred by applying the exclusionary rule as the United States Supreme Court does


       4
          The issue is also barred by Rule 5A:18. As Mihokovich asserted at oral argument
before this Court, the Commonwealth did not argue in the trial court that even if a Fourth
Amendment violation occurred, the trial court still erred in applying the exclusionary rule. An
argument on one point does not also preserve an argument on a related point. See Bethea v.
Commonwealth, 297 Va. 730, 743-44 (2019) (an objection to a court’s ruling must be specific
and timely). Thus, we find that Rule 5A:18 bars our further consideration of this issue. See
Creamer v. Commonwealth, 64 Va. App. 185, 195 (2015) (stating that the purpose of Rule 5A:18
is “to allow the trial court a fair opportunity to resolve the issue at trial, thereby preventing
unnecessary appeals and retrials”).
         At oral argument, the Commonwealth contended that, even if the issue had not been
preserved, we could consider the issue under Rule 5A:18’s ends-of-justice exception. Given
what a narrow exception the ends-of-justice exception is and given the facts of this particular
case, we do not agree that the ends-of-justice exception applies here.
                                                  - 12 -
not require that the exclusionary rule be implemented every time there is a Fourth Amendment

violation.

                                         III. CONCLUSION

       In short, police officers on a routine foot patrol that took them through the premises of a

motel indicated that they were concerned about whether Mihokovich, who appeared through the

window of the motel room to be asleep in bed with a woman, may have overdosed on fentanyl

and might need emergency medical aid. They observed his friend Jesse Lake leave

Mihokovich’s motel room apparently under the influence. Lake admitted to the deputies that he

himself had recently taken fentanyl, and after the deputies’ pat down of Lake, they found

syringes and fentanyl in his pocket. Lake also told the deputies that he had helped carry

Mihokovich to the motel room and put him in the bed there although he adamantly denied that

Mihokovich had taken fentanyl himself or was overdosing. The deputies talked with Lake for

approximately ten minutes before deciding to get a key to Mihokovich’s room and enter that

motel room without a search warrant. During this entire period, including the additional two

minutes that it took for one of the deputies to go and retrieve a room key, the deputies did not tap

on the window or shout through the window to Mihokovich or the woman, yell to ask the

occupants about whether they needed medical help, or knock on the wall or door to see if they

could rouse Mihokovich or the woman to determine if they were all right. When the key finally

arrived, without trying first to get any response, they simply swiped the key, opened the door,

and entered the room. Once in the room, they waited a considerable time before trying to rouse

Mihokovich themselves and first relied on the woman in bed with him to see if he was breathing.

Only after doing these things did they call EMS to come. They further did not retrieve the

Narcan that one of the deputies had in his police vehicle because a deputy stated that EMS would

bring Narcan with them. Viewing the totality of the evidence in the light most favorable to

                                               - 13 -
Mihokovich, as we must because he prevailed below in the circuit court, the trial judge did not

err in finding a violation of the Fourth Amendment under the specific facts of this particular case

because binding Supreme Court case law makes clear that the court can only consider what

information the officers knew before they entered the hotel room—not what they learned after

they entered it without a search warrant.

       Contrary to the Commonwealth’s argument on appeal, the trial judge here did not create

any “knock and wait requirement” for the emergency aid exception to apply. The trial court

simply found here that an objectively reasonable police officer would have tried to do something

to rouse the two people he could see through the window seemingly sleeping in the bed. The

officers could have tried to do so by knocking on the door or wall to the motel room, tapping or

rapping on the window through which they could see them, or yelling to them to question

whether they were all right. If the officers had then received no response during this time that

they stood mere feet away outside Mihokovich’s motel room, there almost certainly would have

been an objective basis to enter the motel room without a search warrant under the emergency

aid exception. However, under these particular circumstances and remembering the adage that a

person’s home is his castle (as well as the Supreme Court case law that equates a person’s Fourth

Amendment protection in a motel room to that in a home), the circuit court did not err in finding

that the entry of the motel room without a search warrant was not objectively reasonable.

       For all of these reasons, the record before us on appeal supports the conclusion that the

trial court did not err in finding that the emergency aid exception did not apply in this case—and

that the Circuit Court of Frederick County did not err in granting Mihokovich’s motion to

suppress. We expressly do not hold, however, that police officers must knock before entering

whenever the emergency aid exception applies.

                                                                                          Affirmed.

                                               - 14 -